11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
KMAC Construction Services, Inc.
Appellant
Vs.                   No. 11-01-00298-CV B Appeal from Eastland County
Eagle Construction and Environmental
Services, L.P.
Appellee
 
The trial court signed the judgment on June
18, 2001.  The appellate record was
filed on December 12, 2001.  Appellant=s request for an extension of time in which
to file its brief was granted, and the brief was due to be filed on or before
May 20, 2002.  Appellant has failed to
file its brief, failed to file a second motion for extension of time, and
failed to respond to our letter of June 5, 2002, advising that the appeal was
subject to dismissal for want of prosecution.
Therefore, the appeal is dismissed.  TEX.R.APP.P. 38.8(a)(1) & 42.3.
 
PER CURIAM
 
September 26, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.